tax exempt ano government entities division department of the treasury internal_revenue_service washington d c oct uniform issue list tep rat legend taxpayer a ira b financial_institution c account d financial_institution e amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated june sand in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distributions of amount and amount from ira b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received distributions of amount and amount from ira b taxpayer a asserts that her failure to accomplish a rollover of amounts and within the 60-day periods prescribed by code sec_408 was due to her medical_condition which impaired her ability to manage her financial affairs taxpayer a further asserts that amount sec_1 and have not been used for any purpose except taking minimum required distributions q taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c the assets in ira b were mainly invested in certificates of deposit cd seeking a higher rate of return in ira b taxpayer a decided to liquidate the cd investments she withdrew amount from ira b on may intention of depositing these into account d a money market fund with financial_institution e while taxpayer a intended that amount sec_1 and remain within an ira account d was a non-ira account with financial_institution e the error was not discovered until november ‘ and amount from ira b on may __ with the taxpayer a submitted documentation that indicates that a year prior to the withdrawal of amount sec_1 and from ira b taxpayer a had major surgery for cancer several months following the surgery taxpayer a had several additional procedures to treat her cancer including radiation therapy from august through november of the treatment of her cancer is ongoing she takes prescribed medication and undergoes x-ray exams regularly the ruling_request is supported by a letter from her physician’s office that explains taxpayer a’s medical_condition taxpayer a represents that the stress of surgery and having to face follow-up procedures and take medications impacted taxpayer a's ability to manage her financial affairs as a result taxpayer a asserts she was unable to do all that was necessary to complete the rollover of amount sec_1 and timely into an ira account after placing them in the non-ira account sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is day after paid into an ira for the benefit of such individual not later than the the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 and sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to amount the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ra within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected her ability to timely roll over the distribution of amount taxpayer a has represented that her medical_condition caused her to be weakened and confused for a prolonged period of time which adversely impacted her ability to manage her financial affairs however she has not provided any evidence that there was any change in her condition during the 60-day period following the distribution of amount that explains her failure to complete the rollover n fact a full year elapsed between taxpayer a's surgery and her attempt to complete the rollover of amount the facts indicate that taxpayer a for the most part resumed normal function she was capable of making herself aware of the rules and time frame for completing a rollover of amount the information presented indicates that the inability of taxpayer a to roll over amount into an ira within the 60-day period was at all times within the reasonable control of taxpayer a with respect to amount under sec_408 amount is not available for rollover because under the one rollover per year rule only one tax free distribution is permitted per year under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at i d sincerely yours manager employee_plans technical group
